--------------------------------------------------------------------------------

Exhibit 10.1
 
*** Text Omitted and Filed Separately
Pursuant to a Confidential Treatment Request
under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)
 
EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT


This Exclusive License and Collaboration Agreement (this “Agreement”) is entered
into as of the 27th day of December, 2013 (the “Effective Date”) by and between
RSV Corporation, a corporation organized under the laws of Delaware, with its
principal place of business at 7361 Calhoun Place, Suite 510, Rockville, MD
20855, USA (“RSVC”), and Bestewil Holding B.V., a company organized and existing
under the laws of the Netherlands, with a principal business address at J.H.
Oortweg 21, 2333 CH Leiden, The Netherlands (“BH”).


INTRODUCTION


WHEREAS, BH has developed certain technology related to making respiratory
syncytial virus virosome vaccines;


WHEREAS, RSVC desires to exclusively license from BH such technology for the
purpose of developing and commercializing respiratory syncytial virus virosome
vaccines, and BH desires to grant such a license to RSVC in accordance with the
terms and conditions of this Agreement;


WHEREAS, BH is a wholly owned subsidiary of Mymetics Corporation, a Delaware
corporation (“Mymetics”); and


WHEREAS, Mymetics has agreed to guarantee the performance of BH under this
Agreement.


In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt of which is hereby acknowledged, RSVC and BH
agree as follows:



1. DEFINITIONS

 
When used in this Agreement, each of the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Section 1.


1.1                “Additional Respiratory Virus” means a respiratory virus
other than […***…]that have or may in the future appear in the human population.
 
1.2                “Affiliate” means any Person who directly or indirectly
controls or is controlled by or is under common control with another Person. 
For purposes of this definition, “control” or “controlled” means ownership,
directly or through one or more Affiliates, of fifty percent (50%) or more of
the shares of stock entitled to vote for the election of directors, in the case
of a corporation, or fifty percent (50%) or more of the equity interest in the
case of any other type of legal entity, or status as a general partner in any
partnership.  The Parties acknowledge that, in the case of certain entities
organized under the laws of certain countries, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and in such case such lower percentage shall be substituted in the preceding
sentence; provided, that such foreign investor has the power to direct the
management and policies of such entity.
 
***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.3                “Annual Net Sales” means the aggregate Net Sales of all
Licensed Product in the Territory during a Calendar Year.
 
1.4                “Astellas” means Astellas Pharma Inc.
 
1.5                “[…***…]” means […***…].
 
1.6                “[…***…]” means […***…].
 
1.7                “[…***…]” means […***…].
 
1.8                “BH Indemnitees” means BH, its Affiliates, and the
Sublicensees, agents, directors, officers and employees of BH and its
Affiliates.
 
1.9                “BH IP” means, collectively, BH Know-How, BH Patent Rights,
and any other Intellectual Property Rights Covering the BH Know-How, […***…].
 
1.10             “BH Know-How” means all Know-How in the Territory that (a) is
Controlled by BH or its Affiliates as of the Effective Date or at any time
thereafter during the Term, and (b) relates to, or can be used in the production
of, the Licensed Product or any other product containing, or produced using or
derived from, an […***…], including a pharmaceutical composition comprising any
of the foregoing, with or without adjuvants, including, without limitation,
compositions, formulations, methods of making, methods of treatment, and the
like[…***…].
 
1.11             “BH Patent Rights” means any Patent Right in the Territory that
(a) is Controlled by BH or its Affiliates as of the Effective Date or at any
time thereafter during the Term, and (b) claims or Covers BH Know-How, including
the Patent Rights set forth in Exhibit A, […***…].
 
1.12             “Business Day” means a day on which the banks in both
Washington, D.C. and Lausanne, Switzerland are open for business, other than
Saturday or Sunday.
 
1.13             “Calendar Quarter” means a calendar quarter ending on the last
day of March, June, September or December.
 
1.14             “Calendar Year” means a period of time commencing on January 1
and ending on the following December 31.
 
1.15             “CFR” means the United States Code of Federal Regulations.
 
1.16             “Clinical Trial” means a Phase 1 Clinical Trial, a Phase 2
Clinical Trial or a Phase 3 Clinical Trial, including without limitation the
Phase 2a Clinical Trial and the Phase 2b POC Study.
2***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.17             "Combination Product" means a pharmaceutical composition
comprising the Licensed Product and one or more active pharmaceutical
ingredients that are not Licensed Products.  Notwithstanding the foregoing, the
addition to the Licensed Product of […***…]for which RSVC is or may be required
to pay license fees to a Third Party shall not make the Licensed Product a
Combination Product, but any license fees paid to the Third Party shall be
Required Third Party Payments.
 
1.18             “Commercially Reasonable Efforts” means, with respect to the
efforts to be expended by a Party with respect to any objective, reasonable,
diligent, good faith efforts to accomplish such objective as such Party would
normally use to accomplish a similar objective under similar circumstances
exercising reasonable business judgment; provided, that, with respect to the
Exploitation of a Licensed Product, such efforts shall be substantially
equivalent to those efforts and resources commonly used by such Party for a
product owned by it or to which it has rights, which product is at a similar
stage in its development or product life and is of similar market potential,
taking into account efficacy, safety, approved labeling, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the relevant Licensed Product, and other relevant factors commonly
considered in similar circumstances.
 
1.19             “Confidential Information” means information, regardless of the
form in which that information is constituted, disclosed by a Party or its
Affiliate (such Party referred to as the “Disclosing Party”) to the other Party
or its Affiliate (such Party referred to as the “Receiving Party”) which
information (a) is treated by the Disclosing Party as confidential; and (b)
relates either directly or indirectly to the business of such Disclosing Party;
including without limitation, all information and data regarding the
composition, formulation, manufacture or use, or pre-clinical or clinical data
regarding, or status of research or development of, any Licensed Product
(including for the avoidance of doubt any lead molecules or back-up molecules
generated in the RSV Virosome Vaccine program conducted pursuant to this
Agreement).
Confidential Information of the Disclosing Party excludes any information that
the other Party (the “Receiving Party”) can establish by written records:


(i)              was known by the Receiving Party prior to the receipt from the
Disclosing Party;
 
(ii)            was disclosed to the Receiving Party by a Third Party having the
right to do so;
 
(iii)           was, or subsequently became, publicly known through no fault of
the Receiving Party, its Affiliates or any of the officers, directors, employees
or agents of the Receiving Party or its Affiliates; or
 
(iv)           was concurrently or subsequently developed by personnel of the
Receiving Party without having had access to the Disclosing Party’s Confidential
Information.
 
1.20             “Control” or “Controlled” means, with respect to any Know-How,
Patent Right, or any Intellectual Property Right, the possession of the right
(whether by ownership, license or otherwise (other than pursuant to a license
granted under this Agreement)), to assign, or grant a license, sublicense or
other right to or under, such Know-How, Patent Right, or any Intellectual
Property Right, as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.
3***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.21             “Cover”, “Covered” or “Covering” means, with respect to a
patent, that, in the absence of a license granted to a Person under a Valid
Claim included in such patent, the making, having made, use, sale, offering for
sale or importation by such Person of an invention (including by way of example
and avoidance of doubt, the Licensed Product) claimed in such patent would
infringe such Valid Claim.
 
1.22             "EMA" means the European Medicines Agency or any successor
agency thereto.
 
1.23             “Executive Officer” means, with respect to a Party, the Chief
Executive Officer of such Party (or the officer or employee of such Party then
serving in a substantially equivalent capacity) or his/her designee who reports
directly to such Chief Executive Officer.
 
1.24             “Exploit” and, with correlative meaning, “Exploitation” means,
with respect to a Licensed Product, to develop, use, make, have made, market,
offer to sell, sell, have sold, distribute, import or otherwise exploit such
Licensed Product.
 
1.25             “FDA” means the United States Food and Drug Administration or
any successor agency thereto.
 
1.26             “Field” means the treatment and/or prophylaxis of disease or
infection caused by RSV.
 
1.27             “First Commercial Sale” means, with respect to a Licensed
Product in a country in the Territory, the first sale for use or consumption by
the general public of such Licensed Product in such country following the
receipt of Regulatory Approval in such country.  Sales or transfers of Licensed
Product which are not for value, and sales or transfers of reasonable quantities
of Licensed Product for Clinical Trial purposes or for compassionate or similar
use, shall not be considered a First Commercial Sale.
 
1.28             “FTE” shall mean the equivalent of a full-time employee's of BH
or its Affiliates work time over a twelve (12) month period, based upon[…***…]
during that Calendar Year.  The portion of an FTE year devoted by a […***…]any
twelve-month period[…***…].  For the purpose of this definition, […***…].
 
1.29             “FTE Cost” means, for any period, the FTE Rate multiplied by
the number of FTEs in such period.
 
1.30             “FTE Rate” means the applicable rate per FTE per Calendar Year
set forth in the rate card in Exhibit D.
 
1.31             “GAAP” means United States Generally Accepted Accounting
Principles, consistently applied.
4***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.32             “GMP” means Good Manufacturing Practice, a production and
testing practice that ensures a good quality product.
 
1.33             “IND” means an Investigational New Drug Application or similar
foreign application or submission for approval to conduct human clinical
investigations.
 
1.34             “Intellectual Property Rights” means Patent Rights, Know-How,
trade secret rights, copyrights and other forms of proprietary or industrial
rights, but excluding trademarks.
 
1.35             “Joint IP” means.
 
1.36             “Joint Know-How” means[…***…].
 
1.37             “Joint Patent Rights” means[…***…].
 
1.38             “Know-How” means[…***…].
 
1.39             “Law” means any law, statute, rule, regulation, ordinance or
other pronouncement having the effect of law, of any federal, national,
multinational, state, provincial, county, city or other political subdivision.
 
1.40            “Licensed Product” means a […***…], including any pharmaceutical
composition comprising the foregoing, […***…], in each case that[…***…].
 
1.41             “[…***…]” means any of […***…].
 
1.42             “[…***…]” means any of t[…***…].
 
1.43             “NDA” means a New Drug Application, Biologics License
Application, Worldwide Marketing Application, Marketing Authorization
Application, filing pursuant to Section 510(k) of the United States Federal
Food, Drug, and Cosmetic Act, or similar application or submission for Marketing
Authorization of a Product filed with a Regulatory Authority to obtain marketing
approval for a biological, pharmaceutical or diagnostic product in that country
or in that group of countries.
 
1.44             “Net Sales” means the gross invoice price of Licensed Product
sold by RSVC, its Affiliates or Sublicensees to any Third Party less the
following items, to the extent included in the gross invoiced sales price of the
Licensed Product or otherwise directly paid or incurred by RSVC, its Affiliates
or Sublicensees with respect to the sale of the Licensed Product:  (a) trade
discounts, credits or allowances actually allowed, (b) credits or allowances
additionally granted upon returns, rejections or recalls, (c) freight, shipping
and insurance charges to the extent actually invoiced, (d) amounts that are
written off as uncollectible, (e) that portion of the annual fee paid by RSVC,
its Affiliates and Sublicensees to the United States government pursuant to
Section 9008 of the Patient Protection and Affordable Care Act, Pub. L. No.
111-148 (as may be amended) reasonably attributable to Licensed Products, (f)
taxes, duties or other governmental tariffs (other than income taxes) to the
extent actually stated on the invoice, and (g) applicable chargebacks and any
government-mandated rebates.  There shall be no double-counting in determining
the foregoing deductions from gross amounts invoiced to calculate Net Sales.
5***Confidential Treatment Requested

--------------------------------------------------------------------------------

Net Sales shall be calculated from the books and records of RSVC, its Affiliates
and Sublicensees, which shall be maintained in accordance with GAAP or
International Financial Reporting Standards, as applicable to such entities.
 
In the case of any sale or other disposal of a Licensed Product between or among
RSVC, its Affiliates and Sublicensees for resale, Net Sales shall be calculated
on the value invoiced on the first arm’s-length sale thereafter to a Third Party
other than a Sublicensee.  Licensed Products that are used in clinical trials,
or that are provided at no profit or at cost basis for indigent patient programs
or similar programs, shall be excluded from Net Sales.


In the case of any sale or other disposal for value, such as barter or
counter-trade, of any Licensed Product, or part thereof, in any country, other
than in an arm’s-length transaction exclusively for money, Net Sales of such
Licensed Product shall be the greater of the value of the non-cash consideration
received or the fair market price of the Licensed Product in such country.


In the event that the Licensed Product is sold as part of a Combination Product
in a country in a Calendar Quarter, the Net Sales from the Combination Product
in such country in such Calendar Quarter, for the purposes of determining
royalty payments and sales milestone payments, shall be determined by
multiplying the Net Sales of the Combination Product as determined in accordance
with the preceding provisions of this Section in such country during such
Calendar Quarter, by the fraction, A/(A+B), where A is the weighted (by sales
volume) average sale price in such country of Licensed Product, and B is the
weighted (by sales volume) average sale price in such country of the other
active ingredient(s) included in the Combination Product when sold separately in
finished form, in each case during such Calendar Quarter.


If the weighted average sale price of one or both of the Licensed Product and
the other active ingredient(s) in the Combination Product when sold separately
in finished form cannot be determined, the Net Sales of the Combination Product
shall be reasonably allocated based upon the relative values of the Licensed
Product and the other active ingredient(s), as determined by mutual written
agreement of the Parties (such agreement not to be unreasonably withheld).  If
the Parties are unable to agree as to such respective values, then such matter
shall be referred for resolution pursuant to Section 12.6.


1.45             “Other Vaccine Company” means […***…].
 
1.46             “Other Vaccine Company Transaction” means […***…].
 
1.47             “[…***…]” means […***…].
 
1.48             “Party” means BH or RSVC.
 
1.49             “Patent Rights” means (a) patent applications (including
provisional applications); (b) any patents issuing from such patent applications
(including certificates of invention); (c) all patents and patent applications
based on, corresponding to or claiming the priority date(s) of any of the
foregoing; (d) any substitutions, extensions (including supplemental protection
certificates), registrations, confirmations, reissues, divisionals,
continuations, continuations-in-part, re-examinations, renewals and foreign
counterparts thereof; and (e) all patents claiming overlapping priority
therefrom.
6***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.50             “Person” means any individual, corporation, limited or general
partnership, limited liability company, joint venture, trust, unincorporated
association, governmental body, authority, bureau or agency, or any other entity
or body.
 
1.51             “Phase 1 Clinical Trial” means a human clinical trial in the
United States that would satisfy the requirements of 21 CFR 312.21(a) or an
equivalent human clinical trial in any country outside the United States that
would satisfy the requirements applicable to such human clinical trial in such
country.
 
1.52             “Phase 2 Clinical Trial” means a human clinical trial in the
United States that would satisfy the requirements of 21 CFR 312.21(b) or an
equivalent human clinical trial in any country outside the United States that
would satisfy the requirements applicable to such human clinical trial in such
country.
 
1.53             “Phase 2a Clinical Trial” means, pursuant to the approved R&D
Plan, a randomized, double-blind, placebo-controlled Phase 2 Clinical Trial to
investigate the effect of the Licensed Product on infection of healthy
volunteers with RSV.
 
1.54             “Phase 2b POC Study” means a Phase 2b POC Study as defined
[…***…]on the Effective Date.
 
1.55             “Phase 3 Clinical Trial” means a human clinical trial in the
United States that would satisfy the requirements of 21 CFR 312.21(c) or an
equivalent human clinical trial in any country outside the United States that
would satisfy the requirements applicable to such human clinical trial in such
country.
 
1.56             “Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Licensed Product that can be
charged and/or reimbursed in regulatory jurisdictions where the applicable
governmental authorities approve or determine the price and/or reimbursement of
pharmaceutical products.
 
1.57             “Regulatory Approval” means, with respect to a pharmaceutical
product in a country or regulatory jurisdiction, all approvals (including
Pricing Approvals) of a Regulatory Authority that are necessary for the
commercial sale of a Licensed Product in the Field in such country or regulatory
jurisdiction, including, without limitation, the approval of an NDA by the FDA.
 
1.58             “Regulatory Authority” means any applicable government
regulatory authority involved in granting approvals for the marketing and/or
pricing of a pharmaceutical product in a country or regulatory jurisdiction
including, without limitation, the FDA, and foreign equivalents thereof.
 
1.59             “Regulatory Documentation” means, with respect to a Licensed
Product, all INDs, Regulatory Approvals, pre-clinical and clinical data and
information, regulatory materials, drug dossiers, master files, and any other
reports, records, regulatory correspondence and other materials relating to the
pre-clinical and clinical development and Regulatory Approval of such Licensed
Product, or required to manufacture, distribute and sell such Licensed Product,
including any safety database.
7***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.60             “Required Third Party Payments” means payments made by RSVC or
its Affiliate or Sublicensee to a Third Party to license Patent Rights Covering
such Third Party’s Know-How or to license from a Third Party adjuvant(s)
incorporated into a Licensed Product.
 
1.61             “Royalty Term” means, with respect to a Licensed Product and a
country, on a country-by-country basis, the period of time beginning with the
First Commercial Sale of such Licensed Product in such country and continuing
until […***…]in such country.
 
1.62             “RSV” means respiratory syncytial virus.
 
1.63             “RSV Virosome Vaccine”[…***…].
 
1.64             “RSVC Indemnitees” means RSVC, its Affiliates and Sublicensees,
and the agents, directors, officers and employees of RSVC and its Affiliates.
 
1.65             “RSVC IP” means, collectively, RSVC Know-How, RSVC Patent
Rights, and any other Intellectual Property Rights Covering the RSVC Know-How to
the exclusion of Joint IP.
 
1.66             “RSVC Know-How” means all Know-How in the Territory that (a) is
Controlled by RSVC or its Affiliates as of the Effective Date or at any time
thereafter during the Term, and (b) relates to, or can be used in the production
of, the Licensed Product, including, without limitation, compositions,
formulations, methods of making, methods of treatment, and the like, to the
exclusion of Joint Know-How.
 
1.67             “RSVC Patent Rights” means any Patent Right in the Territory
that (a) is Controlled by RSVC or its Affiliates as of the Effective Date or at
any time thereafter during the Term, and (b) claims or Covers RSVC Know-How, to
the exclusion of Joint Patent Rights.
 
1.68             “Sublicensee” means a Person to whom RSVC, or its Affiliate or
another Sublicensee, has granted a sublicense in accordance with the terms of
this Agreement.
 
1.69             “Successful Phase 2b POC Clinical Study[…***…]” means […***…].
 
1.70             “[…***…]” has the meaning set forth in[…***…].
 
1.71             “Territory” means worldwide.
 
1.72             “Third Party” means any Person other than the Parties and their
Affiliates.
 
1.73             “U.S.C.” means the United States Code.
 
1.74             “Vaccine” means any preparation that elicits a humoral immune
response and/or cellular mediated response in humans provided that in each case
such a preparation contains one or more molecules or ingredients that elicit a
specific immune response to one or more such molecules or ingredients and/or to
a pathogenic micro-organism, including, without limitation, live attenuated or
modified micro-organisms, whole killed micro-organisms, proteins,
polysaccharides, polysaccharide conjugates, peptides, recombinant proteins,
glycolipids and fragments thereof.
8***Confidential Treatment Requested

--------------------------------------------------------------------------------

1.75             “Valid Claim” means an issued claim of an unexpired patent
of[…***…].
 
1.76             “Virosome Technology” means[…***…].
 
1.77             Other Defined Terms.  Each of the following definitions is set
forth in the section of this Agreement indicated below:
 
Definition
Section
Agreement
Preamble
Applicable Percentage
11.3(a)(ii)
Audited Party
5.9
Auditing Party
5.9
Bankruptcy Code
2.6
BH
Preamble
Breaching Party
11.2(b)
Competitive Infringement
6.3(b)
Covered Transaction
2.3(c)
Direct Development Plan
5.3(a)
Disclosing Party
1.19
Effective Date
Preamble
JCSC
3.2
Losses
8.1
Mymetics
Introduction
Non-Breaching Party
11.2(b)
Offer Notice
2.3(c)

 
9***Confidential Treatment Requested

--------------------------------------------------------------------------------

Definition
Section
Offer Review Period
2.3(c)
Paragraph IV Certification
6.3(a)
R&D Plan
3.1
R&D Program
3.1
Receiving Party
1.19
RSVC
Preamble
Severed Clause
12.7
Term
11.1
Terminated Territory
11.3(a)(i)
Third Party Offer
2.3(c)



1.78             Construction.  In construing this Agreement, unless expressly
specified otherwise;
 
(a)            references to Sections and Exhibits are to sections of, and
exhibits to, this Agreement;
 
(b)            use of either gender includes the other gender, and use of the
singular includes the plural and vice versa;
 
(c)            headings and titles are for convenience only and do not affect
the interpretation of this Agreement;
 
(d)            any list or examples following the word “including” shall be
interpreted without limitation to the generality of the preceding words; and
 
(e)            the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against either Party.
 

2. LICENSES

 
2.1                Licenses to RSVC.  Subject to the terms and conditions of
this Agreement, BH hereby grants to RSVC an exclusive, royalty-bearing,
sublicenseable (in accordance with Section 2.2), non-transferable (except in
accordance with Section 12.1) license, under the BH IP, to make, have made, use,
sell, offer to sell, import and otherwise research and Exploit Licensed Product
in the Field in the Territory.
10***Confidential Treatment Requested

--------------------------------------------------------------------------------

2.2                Sublicenses.
 
(a)            RSVC shall have the right to grant to its Affiliates and to Third
Parties sublicenses under the license granted in Section 2.1, subject to BH’s
prior written consent, not to be unreasonably withheld, conditioned or delayed;
provided that (i) no such consent shall be required with respect to sublicenses
granted to Affiliates of RSVC; (ii)  no such consent shall be required with
respect to compulsory licenses required by Law; (iii) […***…]; and (iv) if
[…***…], such BH consent shall not be required for any sublicenses or further
sublicenses that RSVC or its Affiliates or any of their Sublicensees may grant.
 
(b)            Except with respect to sublicenses granted to Affiliates of RSVC
and compulsory licenses required by Law, each such sublicense shall be in
writing.  Except with respect to compulsory licenses required by Law, each such
sublicense shall be subject and subordinate to, and consistent with, the terms
and conditions of this Agreement, and shall provide that any such Sublicensee
shall not further sublicense except on terms consistent with this Section 2.2. 
RSVC shall provide BH with a copy of any written sublicense granted pursuant to
this Section 2.2(b) within […***…] days after the execution thereof.  A copy of
a sublicense agreement may be redacted to exclude confidential information
required by such Sublicensee to be kept confidential.  RSVC shall remain
responsible for the performance of its Sublicensees (excluding compulsory
Sublicensees), and shall ensure that all Sublicensees (other than compulsory
Sublicensees) comply with the relevant provisions of this Agreement.
 
2.3                Additional Vaccine Programs.
 
(a)            Non-Respiratory Vaccine Programs.  If at any time during the Term
BH or any of its Affiliates desires to develop and/or commercialize with one or
more Third Party(ies) one or more Vaccines using Virosome Technology owned or
Controlled by BH or any of its Affiliates other than a […***…], BH shall notify
RSVC in writing of its intent  […***…]days prior to entering into an agreement
with such Third Party(ies) for such development and/or commercialization.  In
any such agreement between BH or any of its Affiliates and Third Party(ies)
relating to the development and/or commercialization of Vaccine(s) using
Virosome Technology executed during the Term, BH or the applicable Affiliate
shall […***…].
 
(b)            Option to Expand License Grants.  If at any time during the Term
RSVC desires to expand the rights and licenses granted under this Agreement to
include one or more Additional Respiratory Viruses, RSVC shall notify BH in
writing of its desire, identifying the Additional Respiratory Virus for which it
desires a license.  Following BH’s receipt of such written notice, the Parties
shall engage in good faith negotiations to modify the terms and conditions of
this Agreement to include such Additional Respiratory Virus, including by
amending the Field definition to include the Additional Respiratory Virus and
including commercially reasonable financial terms and conditions applicable to
Licensed Products for such Additional Respiratory Virus.  For avoidance of
doubt, such good faith negotiations will be made by the Parties without
prejudice to the license granted to RSVC pursuant to Section 2.1.  Neither
[…***…], except as permitted in Section 2.3(c).
11***Confidential Treatment Requested

--------------------------------------------------------------------------------

(c)            If at any time during the Term BH or any of its Affiliates
desires to develop and/or commercialize with one or more Third Party(ies) any
Vaccine using Virosome Technology owned or Controlled by BH or any of its
Affiliates for […***…], BH shall provide to RSVC written notice […***…],
provided that BH shall have no obligation to disclose the identity of or other
information regarding the Third Party(ies) […***…].  During a period of, RSVC
shall have a right of first refusal with respect to the applicable Covered
Transaction and, at any time during the Offer Review Period, RSVC may exercise
such right of first refusal by delivering to BH a written notice of exercise
duly executed by the Chief Executive Officer of RSVC (or his duly appointed
designee).  Following exercise of such right of first refusal, BH or the
applicable Affiliate and RSVC shall use good faith efforts to negotiate and
enter into a definitive agreement with respect to the Covered Transaction.  If
RSVC fails to exercise its right of first refusal as to a Covered Transaction on
or prior to the date of expiration of the Offer Review Period or RSVC and BH or
the applicable Affiliate fail to enter into a definitive agreement within
[…***…]days after RSVC’s exercise of its right of first refusal, BH or the
applicable Affiliate shall be free to enter into a definitive agreement with the
Third Party(ies) […***…].  Should BH or the applicable Affiliate thereafter
desire to enter into the Covered Transaction with such Third Party(ies)
on[…***…].
 
2.4                Retained Rights.  Except as expressly provided in Section
2.1, all rights in and to the BH IP are hereby retained by BH and its
Affiliates.
 
2.5                Joint IP License to BH.  RSVC hereby grants to BH a[…***…],
under the Joint IP, to make, have made, use, sell, offer to sell, import and
otherwise research and Exploit, solely outside the Field in the Territory,
products that are not Licensed Products.
 
2.6                365(n) Rights.  All rights and licenses granted under or
pursuant to any section of this Agreement, including the licenses granted under
this Article 2, are and will otherwise be deemed to be for purposes of Section
365(n) of the United States Bankruptcy Code (Title 11, U.S. Code), as amended
(the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined in Section 101(35A) of the Bankruptcy Code.  RSVC will retain and may
fully exercise all of its respective rights and elections under the Bankruptcy
Code.  BH agrees that RSVC, as licensee of such rights under this Agreement,
will retain and may fully exercise all of its rights and elections under the
Bankruptcy Code or any other provisions of applicable Law outside the United
States that provide similar protection for “intellectual property.”  Any
agreements supplemental hereto will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code.
 

3. RESEARCH AND DEVELOPMENT

 
3.1                R&D Program.
 
(a)            Under the terms and conditions set forth herein, RSVC and BH
shall collaborate to conduct research and development activities with respect to
Licensed Product (the “R&D Program”). The R&D Program shall be conducted in
accordance with the research and development plan attached hereto as Exhibit B,
as such plan may be amended from time to time by RSVC (the “R&D Plan”).  RSVC
shall consult with BH, through the JCSC, and reasonably consider comments and
suggestions of BH, in connection with any material amendment of the R&D Plan
that relates to activities to be conducted by BH or its Affiliates under the R&D
Plan, provided that RSVC shall not have the authority to increase BH’s
performance obligations under the R&D Plan without BH’s consent.  RSVC shall
fund and manage the research and development activities set forth in the R&D
Plan, including with respect to the Phase 1 Clinical Trial and Phase 2a Clinical
Trial described in the R&D Plan.  Each Party shall use its Commercially
Reasonable Efforts to perform all activities assigned to it and fulfill all of
its obligations under the R&D Plan. In addition, each Party shall conduct its
activities under the R&D Plan in accordance with applicable Law.
12***Confidential Treatment Requested

--------------------------------------------------------------------------------

(b)            Within […***…]days after the end of each Calendar Quarter, each
Party shall provide to the other a written report, in a mutually agreed format,
summarizing its activities conducted pursuant to the R&D Plan during the prior
Calendar Quarter and identifying the results obtained or benchmarks achieved
since the last report, including any material information about the safety and
efficacy of the Licensed Product.
 
3.2                JCSC.
 
(a)            The Parties shall establish a joint collaboration steering
committee (the “JCSC”) to review and coordinate the Parties’ research and
development activities under the R&D Plan.  Each Party may, in its discretion,
designate one or more representatives of such Party as its representative(s) on
the JCSC.  Astellas or the Other Vaccine Company may, with RSVC’s approval, also
designate an observer to the JCSC.  Each Party may replace its representatives
at any time upon written notice to the other Party.
 
(b)            Prior to the First Commercial Sale of a Licensed Product, the
JCSC shall meet once […***…], or as otherwise mutually agreed by the Parties. 
The JCSC shall review each Party’s activities and progress related to the
research and development of Licensed Product pursuant to the R&D Plan during the
preceding […***…]and serve as a forum for the exchange of information and advice
between the Parties regarding the same, but shall have no decision-making
authority.  Following the First Commercial Sale of a Licensed Product, the JCSC
shall cease to meet and automatically disband.
 
(c)            Meetings of the JCSC shall be held at locations mutually agreed
by the Parties.  JCSC meetings may not necessarily be face-to-face meetings, but
may be held via other methods of communication, such as teleconferences and/or
videoconferences.  Information and advice exchanged at JCSC meetings shall be
recorded in minutes of the meetings.  At the beginning of each JCSC meeting a
secretary to keep the minutes of the meeting shall be appointed by the members
of the JCSC.  The minutes shall be circulated for review and comment within
[…***…]Business Days following each meeting.  The minutes shall become final
when approved by both Parties.
 
3.3               Technology Transfer to RSVC.  Within a reasonable period of
time after the Effective Date, but in any event after BH’s receipt of the
up-front fee due pursuant to Section 5.1, BH (a) shall make available to RSVC,
in a mutually-agreed upon format, all information in its possession or control
related to the development, manufacture and commercialization of the Licensed
Product, and (b) shall make its relevant scientific and technical personnel
available to RSVC to answer any questions or provide instruction as reasonably
requested by RSVC concerning the information delivered pursuant to the foregoing
clause (a).  In addition, but without limiting the foregoing, BH agrees to
reasonably cooperate, and to ensure that its Affiliates reasonably cooperate, as
RSVC or its Affiliate or Sublicensee may from time to time request (after
receipt of the up-front fee), to provide, and to have third party contractors of
BH and its Affiliates provide, any other BH Know-How and Joint Know-How
comprising tangible materials or information and related Third Party agreements
(in each case, including applicable cell banks, virus banks, other biological
materials, laboratory notebooks and records relating to activities pursuant to
this Agreement, including those that may be reasonably needed by RSVC or its
Affiliate or Sublicensee for regulatory purposes, and, to the extent that such
transfers are not in violation of such agreements, GMP material manufacturing
agreements with Third Parties; provided that, as to any Third Party GMP material
manufacturing agreements entered into after the Effective Date, BH shall ensure
[…***…].  Without limiting the foregoing, (i) the R&D Plan shall include a
reasonably detailed plan for such transfer of biological materials and other
Know-How, and (ii) the Parties expressly agree that RSVC, its Affiliates and
Sublicensees are not authorized to make any other use of the rights granted
under this Section 3.3 than for the sole purpose of pursuing the research,
development and Exploitation of Licensed Products.  For the avoidance of doubt,
the confidentiality provisions of this Agreement shall apply to information and
other materials transferred under this Section 3.3 in accordance with their
terms, and nothing in this Section 3.3 shall transfer ownership of or title to
any underlying Intellectual Property Rights or extend or otherwise expand the
licenses otherwise granted under this Agreement.
13***Confidential Treatment Requested

--------------------------------------------------------------------------------

4. DILIGENCE

 
4.1               Responsibility.  After the Effective Date, RSVC shall, subject
to Section 3.1, be responsible, at its expense, for the research, development
and commercialization of Licensed Product, including responsibility for
preparing, filing and maintaining all Regulatory Documentation and Regulatory
Approvals that are required for Licensed Product, in the Field in the
Territory.  RSVC will be responsible for GMP stage manufacturing and supply with
respect to all Clinical Trial supplies of the Licensed Product.
 
4.2                Diligence.  RSVC, Astellas, or the Other Vaccine Company
shall use Commercially Reasonable Efforts to develop and obtain without undue
delay Regulatory Approval of […***…]Licensed Product in the Field in the
[…***…].  Following receipt of Regulatory Approval for such Licensed Product in
the applicable Major Market, RSVC shall use Commercially Reasonable Efforts to
commercialize such Licensed Product in the Field in such Major Market.
 
4.3                Failure. In the event that RSVC has failed to use
Commercially Reasonable Efforts as provided in Section 4.2, BH shall give notice
thereof to RSVC, which notice shall describe in detail BH’s basis for such
failure, and the JCSC shall meet within ten (10) days to discuss such matter.
 

5. PAYMENTS

 
5.1                Up-front Fee.  In partial consideration for the license
granted to RSVC under the BH IP, RSVC shall pay to BH, by wire transfer to an
account designated by BH, a non-revocable, non-refundable, non-creditable
license fee in the amount of […***…]within ten (10) Business Days after the
Effective Date.  The Parties agree that failure of RSVC to pay the up-front
license fee set forth in this Section 5.1 shall constitute a “material breach”
for purposes of Section 11.2(b).
14***Confidential Treatment Requested

--------------------------------------------------------------------------------

5.2                R&D Costs.  RSVC shall reimburse BH all (a) costs documented
and incurred by BH after the Effective Date in connection with the research and
development of Licensed Product as specifically contemplated in the R&D Plan, in
accordance with agreed upon budget for such costs set forth in each such R&D
Plan or as otherwise agreed to by RSVC.  RSVC shall reimburse such costs within
[…***…] days after receipt of an invoice issued by BH following the end of each
calendar month, such invoices to reflect exactly the designated BH component of
the latest development budget approved by the RSVC Development Committee under
the Research and Development Funding Agreement between RSVC and Astellas for
said month (or if the budget is not segregated into monthly increments, then
such invoices shall equal one third (1/3) of the applicable quarterly budget),
plus actual contractor and other pass-through expenses incurred by BH during the
month in accordance with such development budget, and such invoices to describe
such costs in reasonable detail and provide appropriate supporting
documentation.  Any requests by BH for adjustments to invoice amounts (for
example, to cover changes in currency exchange rates or cost-of-living
compensation adjustments for employees) will constitute proposed changes to the
development budget and, as such, will require approval of the RSVC Development
Committee under the Research and Development Funding Agreement between RSVC and
Astellas.
 
5.3                Milestone Payments.
 
(a)            Except for the Milestone Payment set forth in Section 5.3(b)(i),
which is payable by RSVC, the Parties understand and agree that any Milestone
Payments due pursuant to this Section 5.3 are payable upon achievement thereof
only following one of the following conditions being satisfied[…***…].
 
(b)            Subject to Section 5.3(a) and at such time the aforementioned
condition 5.3(a) (i), 5.3(a) (ii) or 5.3(a) (iii) is satisfied, RSVC shall pay
to BH, by wire transfer to an account designated by BH, the applicable
non-refundable, non-creditable milestone payment listed below after the
achievement of each milestone event by RSVC, its Affiliates or Sublicensees with
respect to the first Licensed Product to achieve such milestone event:
 
Milestone Event:
Milestone Payment:
(i)  […***…]
[…***…]
(ii)  […***…]
[…***…]
(iii) […***…]
[…***…]
(iv) […***…]
[…***…]
(v)  […***…]
[…***…]
(vi) […***…]
[…***…]
(vii) […***…]
[…***…]



15***Confidential Treatment Requested

--------------------------------------------------------------------------------

The Parties acknowledge that failure of RSVC to pay the Milestone Payments set
forth in this Section 5.3(b) may in some circumstances constitute a “material
breach” for purposes of Section 11.2(b).


5.4                […***…].
 
(a)            […***…].
 
(b)            […***…].
 
5.5                Royalties Payable by RSVC.
 
(a)            Base Rate.  Subject to Sections 5.5(b) and (c), RSVC shall pay to
BH the following tiered royalties on Annual Net Sales of Licensed Product in the
Territory:
 
Annual Net Sales Tiers:
Royalty Rate:
[…***…]
[…***…]%
[…***…]
[…***…]%
 
[…***…]%



(b)            Royalty Term.  Royalties shall be payable with respect to the
Licensed Product and a country during the applicable Royalty Term; provided,
that, if, during the remainder of the applicable Royalty Term after the
expiration of the last-to-expire Valid Claim in such country, there is at least
one Third Party RSV Vaccine approved in such country for a patient population
for which the Licensed Product is also approved in such country that
(collectively with all other such Third Party RSV Vaccines in such country) has
a market share in such country, as a percentage of units sold of all RSV
Vaccines (including the Licensed Product) approved for such patient population
in such country, as determined from IMS Health data or on data from another
mutually agreed data source, that is (i) equal to or greater than […***…]but
less than […***…], then the royalty rate on such Licensed Product in such
country for each Calendar Quarter in which such Third Party RSV Vaccine market
share occurs shall be reduced to […***…]of the rate set forth in Section 5.5(a)
or (ii) equal to or greater than […***…], then the royalty rate on such Licensed
Product in such country for each Calendar Quarter in which such Third Party RSV
Vaccine market share occurs shall be reduced to […***…]of the rate set forth in
Section 5.5(a); provided that, in the case of both the foregoing clauses (i) and
(ii), such reduction shall not be applied until such Third Party RSV Vaccine
market share has been equal to or greater than […***…]for three consecutive
Calendar Quarters and thereupon the reductions for the initial two Calendar
Quarters shall be carried forward and applied against future royalties (in
addition to then-current Calendar Quarter reductions) until such prior Calendar
Quarter reductions have been fully applied.  If worldwide Net Sales during any
Calendar Quarter fall into more than one of the annual Net Sales tiers specified
in Section 5.5(a), then, for purposes of calculating the royalty reduction set
forth in the preceding sentence as to Net Sales in an applicable country, it
shall be assumed that Net Sales in such country fall into such royalty tiers in
proportions equal to the proportions that aggregate worldwide Net Sales fall
into such royalty tiers during such Calendar Quarter.
16***Confidential Treatment Requested

--------------------------------------------------------------------------------

(c)            Required Third Party Payments.  RSVC shall be entitled to deduct
from the royalty payments it makes with respect to a Licensed Product in a
country during the applicable Royalty […***…]of Required Third Party Payments
actually made by RSVC or its Affiliate or Sublicensee and solely to the extent
that such Third Party Payments (i) are required by a court of competent
jurisdiction, in connection with the infringement of any Patent Rights
controlled by such Third Party with respect to the Exploitation of a Licensed
Product in the Field; or (ii) are pursuant to a licensing agreement with a Third
Party to license Patent Rights Covering such Third Party’s Know-How or adjuvants
incorporated into a Licensed Product if, in the absence of such license, the
Exploitation of the Licensed Product in the Field would, in the reasonable
judgment of RSVC and BH, be reasonably likely to infringe such Patent Rights or
such adjuvant would not be available for incorporation into such Licensed
Product.  RSVC shall discuss with BH any such licensing agreement into which
RSVC intends to enter and reasonably consider any views that BH timely expresses
to RSVC as to the necessity or prudence of entering into such licensing
agreement; provided that, RSVC shall retain final decision-making authority as
to whether or not it enters into any such proposed licensing agreement.  In no
event shall a deduction under this Section 5.5(c) reduce any royalty payment
made by RSVC pursuant to Section 5.5(a) (subject to Section 5.5(b)) by more than
[…***…].  If, but for the preceding sentence, the deduction under this Section
5.5(c) would have reduced a royalty payment made by RSVC by more […***…], then
the amount of such deduction that would have reduced the royalty payment by more
[…***…]will be carried over to subsequent Calendar Quarter(s) until the full
amount that RSVC would have been entitled to deduct (absent the limitation in
the prior sentence) is deducted, subject to the limitation set forth in the
preceding sentence in each such subsequent Calendar Quarter.
 
(d)            Compulsory Licenses.  If a compulsory license required pursuant
to applicable Law in a country is granted to a Third Party with respect to
Licensed Product in any country in the Territory with a royalty rate lower than
the royalty rate provided by Section 5.5(a) (subject to Section 5.5(b)), then
the royalty rate to be paid by RSVC on Net Sales in that country under
Section 5.5(a) shall be reduced to the rate paid by the compulsory licensee,
provided that, if pursuant to related transactions with the compulsory licensee,
such as Licensed Product supply transactions, if applicable, RSVC’s and its
Affiliates’ aggregate profits (including royalties received) from the compulsory
license and such related transactions exceed the royalties otherwise payable to
BH under this Section 5.5, no such royalty reduction shall apply during the
period of such excess.
 
5.6                Reports.  RSVC shall deliver to BH, within […***…]days after
the end of each Calendar Quarter, a royalty report together with the required
payments.  Such reports shall indicate gross sales, the calculation of Net
Sales, and the calculation of royalties from Annual Net Sales with respect
thereto.  Such amounts shall be expressed in United States Dollars, and such
reports shall include the rates of exchange used to convert to United States
Dollars from the currency in which such sales were made or payments received.
17***Confidential Treatment Requested

--------------------------------------------------------------------------------

5.7                Payments.  The exchange rate to be used for converting to
United States Dollars shall be the simple average of the selling and buying
rates of Dollars published in the East Coast Edition of the Wall Street Journal
for the last Business Day of the Calendar Quarter to which the report relates. 
All royalty payments shall be made in United States Dollars by wire transfer to
an account designated in advance by BH.  In the event that any uncontested
payment due under this Agreement is not made when due, the payment will accrue
interest at an interest rate equal to the prime rate (as published by Reuter’s
or, if not available, by Bloomberg, L.P.) plus […***…] percent ([…***…]%), per
annum, calculated based on the number of days elapsed from the date payment was
originally due until the date payment is made. The payment of such interest will
not limit the right of a Party to exercise any other rights it may have as a
consequence of the lateness of any payment including, but not limited to, the
right to termination for uncured material breach according to Section 11.2(b).
 
5.8               Tax Withholding.  RSVC shall use all reasonable and legal
efforts to reduce tax withholding with respect to payments to be made to BH.  If
RSVC concludes that tax withholdings under the Laws of any country in the
Territory are required with respect to payments to BH, RSVC may withhold such
amounts and RSVC shall promptly provide BH with original receipts or other
evidence reasonably desirable and sufficient to allow BH to document such tax
withholdings for purposes of claiming foreign tax credits and similar benefits.
 
5.9                Books and Records; Audit Rights.  Each Party (the “Audited
Party”) shall keep (and, in the case of RSVC, shall cause its Affiliates and
Sublicensees to keep) complete, true and accurate books and records in
accordance with GAAP in sufficient detail for the other Party (the “Auditing
Party”) (a) with respect to RSVC as the Audited Party, to determine the payments
due under Section 5.5 and (b) with respect to BH as the Audited Party, to
determine costs reimbursed pursuant to Section 5.2. Each Auditing Party shall
have the right, once annually at its own expense, to have an independent,
certified public accounting firm of nationally recognized standing, selected by
the Auditing Party and reasonably acceptable to the Audited Party, review any
such records of the Audited Party in the location(s) where such records are
maintained by the Audited Party upon reasonable notice (which shall be no less
than […***…] days prior notice) and during regular business hours and under
obligations of confidence, for the sole purpose of verifying the accuracy of the
amounts paid under this Agreement within a three (3) year period preceding the
date of the request for review.  The report of such accounting firm shall be
limited to a certificate stating whether any report made or invoice or payment
submitted by the Audited Party during such period is accurate or inaccurate and
the actual amounts of Research costs and the amount of any Net Sales or royalty
discrepancy.  No other information shall be provided to the Auditing Party.  The
Audited Party shall receive a copy of each such report concurrently with receipt
by the Auditing Party.  Should such inspection lead to the discovery of a
discrepancy to the Auditing Party’s detriment, the Audited Party shall pay the
amount of the discrepancy within […***…]days after its receipt from the
accounting firm of the certificate showing the amount of the discrepancy.  The
Auditing Party shall pay the full cost of the review unless the underpayment of
royalties is greater than […***…]percent ([…***…]%), or the overpayment of costs
under Section 5.2 is greater than […***…] percent ([…***…]%), of the amount due
for the applicable period, in which case the Audited Party shall pay the
reasonable costs charged by such accounting firm for such review.
18***Confidential Treatment Requested

--------------------------------------------------------------------------------

6. INTELLECTUAL PROPERTY

 
6.1                Ownership and Inventorship.
 
(a)            Ownership.  As between the Parties, (i) BH shall solely own all
of the BH IP, (ii) RSVC shall solely own all of the RSVC IP, and (iii) RSVC
shall solely own,[…***…].
 
(b)            Inventorship.  Inventorship, for the purposes of this Section
6.1, shall be determined in accordance with applicable law as set forth in
Section 12.5.
 
6.2                Prosecution and Maintenance of Patent Rights.
 
(a)            Initial Right.  As between the Parties, BH shall have the initial
right to file, prosecute and maintain the BH Patent Rights Covering the
manufacture, use, offer for sale, sale or importation of a Licensed Product in
the Territory, with counsel reasonably acceptable to RSVC, at BH’s expense,
and RSVC shall have the sole and exclusive right to file, prosecute and maintain
the Joint Patent Rights and RSVC Patent Rights in the Territory at RSVC’s
expense.
 
(b)            Reasonable counsels by RSVC and BH.  Solely with respect to the
rights and obligations described in Section 6.2(a):
 

                                             
(i)
BH shall provide RSVC sufficiently in advance for RSVC to review and comment,
with copies of all patent applications and other submissions and communications
(including oral communications) with any patent authorities pertaining to the BH
Patent Rights Covering the manufacture, use, offer for sale, sale or importation
of a Licensed Product. BH shall give due consideration to RSVC’s comments, but
shall have the final say in determining whether or not to incorporate such
comments; and

 

                                             
(ii)
RSVC shall provide BH sufficiently in advance for BH to review and comment, with
copies of all patent applications and other submissions and communications
(including oral communications) with any patent authorities pertaining to the
Joint Patent Rights. RSVC shall give due consideration to BH’s comments, but
shall have the final say in determining whether or not to incorporate such
comments.

 
(c)            Step-In Right.  If BH declines to file, prosecute or maintain any
BH Patent Right Covering the manufacture, use, offer for sale, sale or
importation of a Licensed Product, elects to allow any BH Patent Right Covering
the manufacture, use, offer for sale, sale or importation of a Licensed Product
to lapse in any country, elects to abandon any BH Patent Right Covering the
manufacture, use, offer for sale, sale or importation of a Licensed Product
before all appeals within the respective patent office have been exhausted or to
abandon any BH Patent Right Covering the manufacture, use, offer for sale, sale
or importation of a Licensed Product, then:
19***Confidential Treatment Requested

--------------------------------------------------------------------------------

                                             
(i)
BH shall provide RSVC with reasonable notice of such decision (no less than
[…***…]days prior to any abandonment or loss of rights with respect to such BH
Patent Right) so as to permit RSVC to decide whether to file, prosecute or
maintain such BH Patent Right and to take any necessary action.

 

                                             
(ii)
RSVC may, at RSVC’s sole cost and expense, assume control of the filing,
prosecution and/or maintenance of such BH Patent Right in the name of the
owner(s) of such BH Patent Right.

 

                                             
(iii)
BH shall, at RSVC’s expense and reasonable request, assist and cooperate in the
filing, prosecution and maintenance of such BH Patent Right.

 

                                             
(iv)
RSVC shall provide BH, sufficiently in advance for BH to comment, with copies of
all patent applications and other material submissions and correspondence with
any patent counsel or patent authorities pertaining to such BH Patent Right.

 

                                             
(v)
RSVC shall give due consideration to BH's comments, but shall have the final say
in determining whether or not to incorporate such comments.

 

                                             
(vi)
RSVC shall promptly provide BH with copies of all material correspondence
received from any patent counsel or patent authorities pertaining to such BH
Patent Right.

 
(d)            Patent Term Extensions.  The Parties agree to cooperate and to
take reasonable actions to maximize the protections available under the
provisions of 35 U.S.C. 103(c) for U.S. patents/patent applications.  The
Parties hereto shall cooperate with each other, including without limitation, to
provide necessary information and assistance as the other Party may reasonably
request, in obtaining patent term extension, restoration or supplemental
protection certificates or their equivalents in any country in the Territory
where applicable to BH Patent Rights Covering the manufacture, use, offer for
sale, sale or importation of a Licensed Product.  In the event that elections
with respect to obtaining such patent term restoration are to be made, RSVC
shall have the sole right to make the election and BH agrees to abide by such
election.
 
6.3                Enforcement of BH Patent Rights.
 
(a)            Notice.  Each Party shall, within ten (10) days, provide the
other Party with written notice reasonably detailing any known or alleged
infringement by a Third Party of the BH Patent Rights, and shall notify the
other Party of any “patent certification” filed in the United States under 21
U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other
jurisdictions (a “Paragraph IV Certification”), and of any declaratory judgment,
opposition, or similar action alleging the invalidity, unenforceability or
non-infringement of the BH Patent Rights.
20***Confidential Treatment Requested

--------------------------------------------------------------------------------

(b)            Competitive Infringement.  With respect to any actual or
suspected infringement of BH Patent Rights by a Third Party making, using or
selling in the Field in the Territory a product that is or may be, in RSVC’s
reasonable judgment, competitive with a Licensed Product (“Competitive
Infringement”), RSVC shall have the initial right to initiate a legal action
against such Third Party with respect to such Competitive Infringement, at
RSVC’s expense.  BH shall join in such action as a party at RSVC’s request and
expense in the event that an adverse party asserts, the court rules or other
Laws provide, or RSVC determines in good faith, that a court would lack
jurisdiction based on BH’s absence as a party in such suit.  BH may also at any
time join in such action and may be represented by counsel of its choice, at
BH’s expense; but in any event control of such action shall remain with RSVC. 
At RSVC’s reasonable request and expense, BH shall provide reasonable assistance
to RSVC in connection with such action.  Without the prior written consent of
BH, RSVC shall not enter into any settlement admitting the invalidity of, or
otherwise impairing BH’s rights in, BH Patent Rights.  Any recoveries resulting
from such an action shall be applied as follows:
 

                                             
(i)
First, to reimburse each Party for all out-of-pocket costs in connection with
such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs); and

 

                                             
(ii)
Second, the remainder of the recovery shall be treated as Net Sales and shall be
subject to the royalty payments to BH as set forth in Section 5.5.

 
(c)            BH Step-in Right.  If RSVC does not commence a legal action to
enjoin such infringement, within […***…]months (or, with respect to a Paragraph
IV Filing, within […***…]days) after being notified or otherwise becoming aware
of such infringement, BH may, at its expense and following written notice to
RSVC, commence the action.  RSVC shall join in such action as a party at BH’s
request and expense in the event that an adverse party asserts, the court rules
or other Laws provide, or BH determines in good faith, that a court would lack
jurisdiction based on RSVC’s absence as a party in such suit, but control of
such action shall remain with BH.  Any recoveries resulting from such an action
shall be retained by BH.
 
(d)            Other Enforcement Actions.  Except as provided in Sections
6.3(b), as between the Parties, BH shall have the sole right to protect the BH
Patent Rights from any actual or suspected infringement or misappropriation.  In
any legal action so brought by BH, RSVC shall join in such action as a party at
BH’s request and expense in the event that an adverse party asserts, the court
rules or other Laws provide, or BH determines in good faith, that a court would
lack jurisdiction based on RSVC’s absence as a party in such suit; but control
of such action shall remain with BH.  At BH’s reasonable request and expense,
RSVC shall provide reasonable assistance to BH in connection with such action. 
Any recoveries resulting from such an action shall be retained by BH.
21***Confidential Treatment Requested

--------------------------------------------------------------------------------

6.4                Claimed Infringement.  If a Party becomes aware that the
Exploitation of Licensed Product in the Field in the Territory by RSVC, its
Affiliates or Sublicensees, infringes, or is likely or is alleged to infringe,
the Intellectual Property Rights or Know-How of any Third Party, such Party
shall promptly notify the other Party, and RSVC shall have the sole right and
responsibility to take any action it deems appropriate with respect thereto;
provided, however, that, to the extent that any action would involve the
enforcement of the BH Patent Rights or the BH Patent Rights, the general
concepts of Section 6.3 shall apply with respect to such enforcement.
 

7. CONFIDENTIAL INFORMATION

 
7.1                Non-Use and Non-Disclosure of Confidential Information.  Each
Receiving Party agrees that during the Term of this Agreement and for a period
of […***…]years thereafter, all Confidential Information of the Disclosing Party
(a) shall not be used by the Receiving Party except to perform its obligations
or exercise its rights under this Agreement, (b) shall be maintained in
confidence by the Receiving Party, and (c) except as permitted by Sections 7.2,
7.3 and 7.4, shall not be disclosed by the Receiving Party to any Person without
the prior written consent of the Disclosing Party.  In addition, during the Term
of this Agreement, BH agrees that it shall not, and shall ensure that its
Affiliates do not, use for any purpose except to perform its obligations or
exercise its rights under this Agreement, nor disclose to any Person other than
RSVC or RSVC’s Affiliate without the prior written consent of RSVC, any
information or data regarding the composition, formulation, manufacture or use,
or pre-clinical or clinical data regarding, or status of research or development
of, any Licensed Product (including for the avoidance of doubt any lead
molecules or back-up molecules generated in the RSV Virosome Vaccine program
conducted pursuant to this Agreement).
 
7.2                 Permitted Disclosures.
 
(a)            The Receiving Party may provide the Disclosing Party’s
Confidential Information (i) to the employees, consultants and advisors of the
Receiving Party’s Affiliates, Sublicensees and potential Sublicensees who have a
need to know such Confidential Information for purposes of the Receiving Party
exercising or granting licenses or sublicenses under Intellectual Property
Rights as permitted herein, (ii) in communications with existing or bona fide
prospective acquirers, merger partners, lenders or investors, and (iii) to
Astellas and/or the Other Vaccine Company, in each case of (i), (ii) and (iii),
on a need to know basis and under appropriate confidentiality provisions
substantially equivalent to those of this Agreement.
 
(b)            The Receiving Party may provide the Disclosing Party’s
Confidential Information:
 

                                             
(i)
to the Receiving Party’s employees, consultants and advisors who have a need to
know such Confidential Information and are bound by an obligation to maintain
the confidentiality of the Disclosing Party’s Confidential Information to the
same extent as if they were parties hereto;

22***Confidential Treatment Requested

--------------------------------------------------------------------------------

                                             
(ii)
to patent offices or Regulatory Authorities in order to seek or obtain Patent
Rights or approval to conduct Clinical Trials, or to gain Regulatory Approval;
provided, that such disclosure may be made only to the extent reasonably
necessary to seek or obtain such Patent Rights or approvals;

 

                                             
(iii)
if such disclosure is required by Law (including without limitation by rules or
regulations of any securities exchange or NASDAQ, including the publicity rules
of the SWX Swiss Exchange) or to defend or prosecute litigation or arbitration;
provided, that prior to such disclosure, to the extent permitted by Law or such
rules or regulations, the Receiving Party promptly notifies the Disclosing Party
of such requirement and furnishes only that portion of the Disclosing Party’s
Confidential Information that the Receiving Party is legally required to
furnish.

 
7.3                Scientific Publications.  Each Party shall have the right to
make disclosures pertaining to Licensed Product in scientific journals or other
publications.  The publishing Party shall provide the non-publishing Party with
an advance copy of the proposed publication, and the non-publishing Party shall
then have […***…]days in which to recommend any changes it reasonably believes
are necessary to preserve any Patent Rights or Know-How belonging in whole or in
part to the non-publishing Party.  If the non-publishing Party informs the
publishing Party that such publication, in the non-publishing Party’s reasonable
judgment, could be expected to have a material adverse effect on any patentable
invention owned or licensed, in whole or in part, to the non-publishing Party
(other than pursuant to a license granted under this Agreement), or on any
Know-How which is Confidential Information of the non-publishing Party, the
publishing Party shall delay or prevent such publication as follows:  (a) with
respect to a patentable invention, such publication shall be delayed
sufficiently long to permit the timely preparation and filing of a patent
application; and (b) with respect to Know-How which is Confidential Information
of such non-publishing Party, such Know-How shall be deleted from the
publication.
 
7.4                Publicity.  No Party shall have the right to make any public
announcements with respect to this Agreement without the prior written consent
of the other Party, except as follows:
 
(a)            On the first Business Day following the execution of this
Agreement, the Parties shall issue the press release attached hereto as Exhibit
C.
 
(b)            Each Party may disclose the terms of this Agreement to the extent
such disclosure is required by Law (including without limitation by rules or
regulations of any securities exchange or NASDAQ, including the publicity rules
of the SWX Swiss Exchange) or to defend or prosecute litigation or arbitration;
provided, that, prior to such disclosure, to the extent permitted by Law or such
rules or regulations, the disclosing Party promptly notifies the other Party of
such requirement and the disclosing Party furnishes only those terms of this
Agreement that the disclosing Party is legally required to furnish.
23***Confidential Treatment Requested

--------------------------------------------------------------------------------

(c)            Each Party may make subsequent disclosures of information which
has been previously disclosed in accordance with this Agreement.
 
(d)            Each Party may publicly file this Agreement with the United
States Securities and Exchange Commission or any other relevant securities
commission in any country, in a redacted form, and shall request, and use
Commercially Reasonable Efforts to obtain, confidential treatment of all terms
redacted from such redacted form of this Agreement; provided, that the redaction
of such terms is permitted by the applicable rules and regulations of the United
States Securities and Exchange Commission or any such securities commission.



8. INDEMNIFICATION AND INSURANCE

 
8.1                Indemnification by RSVC.  RSVC agrees to defend the BH
Indemnitees, at RSVC’s cost and expense, and will indemnify and hold harmless
the BH Indemnitees from and against any and all losses, costs, damages, fees or
expenses (“Losses”) relating to or in connection with a Third Party claim
arising out of (a) any actual or alleged death, personal bodily injury or damage
to real or tangible personal property claimed to result, directly or indirectly,
from the possession, use or consumption of, or treatment with, any Licensed
Product Exploited by or on behalf of RSVC, its Affiliates or Sublicensees; (b)
any breach by RSVC of its representations, warranties or covenants made under
this Agreement; or (c) any negligent act or omission or willful misconduct of
RSVC, its Affiliates or Sublicensees or any of their employees, contractors or
agents, in performing RSVC’s obligations or exercising RSVC’s rights under this
Agreement; provided, however, that the foregoing indemnity shall not apply to
the extent that any such Losses (i) are attributable to the negligence or
willful misconduct of the BH Indemnitees, or (ii) are otherwise subject to an
obligation by BH to indemnify the RSVC Indemnitees under Section 8.2.  In the
event of any such claim against any BH Indemnitee, BH shall promptly notify RSVC
in writing of the claim and RSVC shall manage and control, at its sole expense,
the defense of the claim and its settlement.  The relevant BH Indemnitees shall
cooperate with RSVC and may, at such BH Indemnitees’ option and expense, be
represented in any such action or proceeding.  RSVC shall not be liable for any
settlements, litigation costs or expenses incurred by any BH Indemnitees without
RSVC’s written authorization.
 
8.2                Indemnification by BH.  BH agrees to defend the RSVC
Indemnitees, at BH’s cost and expense, and will indemnify and hold harmless the
RSVC Indemnitees from and against any and all Losses, relating to or in
connection with a Third Party claim arising out of (a) any breach by BH of its
representations, warranties or covenants made under this Agreement, (b) any
negligent act or omission or willful misconduct of BH or its Affiliates, or any
of their employees, contractors or agents, in performing BH’s obligations or
exercising BH’s rights under this Agreement, or (c) any actual or alleged death,
personal bodily injury or damage to real or tangible personal property claimed
to result, directly or indirectly, from the possession, use or consumption of,
or treatment with, any Licensed Product Exploited by or on behalf of BH, its
Affiliates or licensees or Sublicensees following any termination of this
Agreement in whole or part; provided, however, that the foregoing indemnity
shall not apply to the extent that any such Losses are attributable to (i) the
negligence or willful misconduct of the RSVC Indemnitees, or (ii) are otherwise
subject to an obligation by RSVC to indemnify the BH Indemnitees under Section
8.1.  In the event of any such claim against any RSVC Indemnitee, RSVC shall
promptly notify BH in writing of the claim and BH shall manage and control, at
its sole expense, the defense of the claim and its settlement.  The relevant
RSVC Indemnitees shall cooperate with BH and may, at such RSVC Indemnitees’
option and expense, be represented in any such action or proceeding.  BH shall
not be liable for any settlements, litigation costs or expenses incurred by any
RSVC Indemnitees without BH’s written authorization.
24***Confidential Treatment Requested

--------------------------------------------------------------------------------

8.3                Allocation.  In the event a claim is based partially on an
indemnified claim and partially on a non-indemnified claim or based partially on
a claim indemnified by one Party and partially on a claim indemnified by the
other Party, any payments in connection with such claims are to be apportioned
between the Parties in accordance with the degree of cause attributable to each
Party.
 

9. WARRANTIES/COVENANTS

 
9.1                Mutual Warranties and Covenant.  Each Party warrants, and
with respect to clause (h) below covenants, that:
 
(a)            It is a corporation duly organized and in good standing under the
Laws of the jurisdiction of its incorporation, and it has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;
 
(b)            It has the full right, power and authority to enter into this
Agreement and to grant the rights and licenses granted by it under this
Agreement;
 
(c)            As of the Effective Date, there are no existing or, to its
knowledge, threatened actions, suits or claims pending with respect to the
subject matter of this Agreement or its right to enter into and perform its
obligations under this Agreement;
 
(d)            As of the Effective Date, it has taken all necessary action on
its part to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement;
 
(e)            This Agreement has been duly executed and delivered on behalf of
it, and constitutes a legal, valid, binding obligation, enforceable against it
in accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally;
 
(f)            As of the Effective Date, all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by it in connection with the execution and delivery of
this Agreement and the performance of its obligations under this Agreement have
been obtained;
 
(g)            The execution and delivery of this Agreement and the performance
of its obligations hereunder do not conflict with, or constitute a default
under, any of its contractual obligations; and
25***Confidential Treatment Requested

--------------------------------------------------------------------------------

(h)            It will comply, and cause its Affiliates and any Sublicensees and
Third Party contractors to comply, with all Applicable Laws in the course of
performing activities under the R&D Plan.
 
9.2                Additional BH Warranties.  BH warrants to RSVC that:
 
(a)            BH has the right to grant to RSVC the rights granted to RSVC
hereunder under the BH IP, and BH has not granted any right or license to any
Third Party relating to any of the BH IP, that would conflict with, or limit the
scope of, any of the rights or licenses granted to RSVC hereunder.
 
(b)            To the knowledge of BH, the issued claims included in the BH
Patent Rights are valid and enforceable.  BH has complied with all applicable
Laws, including any disclosure requirements, in connection with the filing,
prosecution and maintenance of the BH Patent Rights in the Territory.
 
(c)            Exhibit A contains a complete and correct list of all Patent
Rights owned by or otherwise Controlled by BH and its Affiliates (and, if any
such Patent Right is owned by a Person other than BH, identifies the Person that
owns such Patent Right) relating to RSV Virosome Vaccines.
 
(d)            Except as set forth in Exhibit A, BH has title to and is the sole
legal and beneficial owner of the BH Patent Rights, free of any lien,
encumbrance, claim or security interest.  Except for the licenses granted to
RSVC under this Agreement, neither BH nor any of its Affiliates have granted any
license to any Third Party to or under or with respect to the Virosome
Technology pursuant to which any such Third Party could use any Virosome
Technology to make, have made, use, sell, offer to sell, import or otherwise
research or Exploit any product in the Field without violating the terms of the
applicable license agreement, and, to BH’s knowledge, no such licensee has
committed any such violation of any such license agreement.
 
(e)            To the knowledge of BH, no Third Party is infringing the BH
Patent Rights or has challenged the extent, validity or enforceability of the BH
Patent Rights.
 
(f)             BH has not received written notice from any Third Party claiming
that the manufacture, use, sale, offer for sale or importation of any Licensed
Product infringes the Patent Rights of any Third Party, and to the knowledge of
BH, Exploitation of any Licensed Product will not infringe the Patent Rights of
any Third Party.
 
(g)            Neither BH nor any of its Affiliates is a party to any legal
action, suit or proceeding relating to the BH IP or any Licensed Product, nor
has BH or any of its Affiliates received any written communication from any
Third Party threatening such action, suit or proceeding.
 
(h)            BH and its Affiliates have taken reasonable measures to protect
the confidentiality of the BH Know-How.
26***Confidential Treatment Requested

--------------------------------------------------------------------------------

(i)              BH has made available to RSVC all material correspondence
between BH and any of its Affiliates, on the one hand, and the FDA and any other
Regulatory Authorities, on the other hand, regarding Licensed Product.
 
(j)              BH has made available to RSVC all material safety data known to
it and its Affiliates with respect to Licensed Product.
 
(k)            Neither BH nor any of its Affiliates nor, to BH’s and its
Affiliates’ knowledge, any employee, agent or subcontractor of BH or any of its
Affiliates involved in the development of Licensed Product, has been debarred
under Subsection (a) or (b) of Section 306 of the United States Federal Food,
Drug, and Cosmetic Act (21 U.S.C. 335a) and BH and its Affiliates have not
knowingly permitted any Person on any of the FDA clinical investigator
enforcement lists (including the (A) Disqualified/Totally Restricted List,
(B) Restricted List and (C) Adequate Assurances List) to participate in the
development and commercialization of Licensed Product.
 
9.3            RSVC Covenant. RSVC will comply and cause its Affiliates and any
Sublicensees to comply, in all material respects, with all Applicable Laws with
respect to the development, manufacture and commercialization of the Licensed
Product in the Field in the Territory.
 
9.4               Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
SECTION 9, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF
PATENT CLAIMS.
 

10. LIMITATION OF LIABILITY

 
UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A PARTY’S BREACH OF
SECTION 7, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE, OR LOSS
OF USE DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS SECTION 10 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS
AGREEMENT.
 

11. TERMINATION

 
11.1              Term.  This Agreement becomes effective as of the Effective
Date and shall continue in perpetuity until the earlier of (a) the termination
of this Agreement in accordance with Sections 11.2 or 12.2 or (b) following the
First Commercial Sale of any Licensed Product, the expiration of the
last-to-expire of all Royalty Terms with respect to all Licensed Product (the
“Term”).  Upon the expiration of the applicable Royalty Term with respect to a
Licensed Product in a country, RSVC shall have a fully paid-up, non-exclusive,
perpetual and irrevocable license to use the BH Know-How to Exploit such
Licensed Product in the Field in such country.
27***Confidential Treatment Requested

--------------------------------------------------------------------------------

11.2              Termination
 
(a)            Termination for Convenience.  At any time after the second
anniversary of the Effective Date, RSVC shall have the right to terminate this
Agreement for convenience, in its entirety or on a country-by-country basis,
upon six (6) months prior written notice to BH.
 
(b)            Termination for Material Breach.  If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement (including any material breach of a
representation or warranty or covenant made in this Agreement), then the
Non-Breaching Party may deliver notice of such breach to the Breaching Party. 
If the Breaching Party fails to cure such breach within the sixty (60) day
period after the Breaching Party’s receipt of such notice, the Non-Breaching
Party may terminate this Agreement in its entirety (or, if BH is the Breaching
Party, RSVC may elect in its discretion to terminate the R&D Program without
terminating the Agreement in its entirety, as provided in Section 11.3(b),
below), upon written notice to the Breaching Party; provided, however, that if
RSVC has breached its diligence obligations with respect to the
commercialization of the Licensed Product in one or more countries in the
Territory, BH may terminate this Agreement pursuant to this Section 11.2(b) only
with respect to such countries in which such breach has occurred and has not
been cured; and provided further, however, that in the case of a good faith
payment dispute on royalties, if RSVC is found to be in breach for underpayment,
but pays all amounts due within sixty (60) days after the final resolution of
such dispute together with late payment interest as set forth in Section 5.7, BH
shall not have the right to terminate this Agreement based on such payment
dispute or late payment.
 
(c)            […***…].  In the event that (i) […***…], then either Party may
terminate this Agreement upon thirty (30) days prior written notice to the other
Party.
 
(d)            Termination by Mutual Consent.  The Parties may terminate this
Agreement with respect to any country in the Territory or in its entirety at any
time and for any reason during the Term upon their mutual written agreement.
 
(e)            Termination for Failure of commercialization.  If RSVC, its
Affiliate or Sublicensee does not begin the commercialization in a country in a
Major Market within nine (9) months of receiving Regulatory Approval with
respect to such country, then BH may terminate this Agreement with respect to
such country, but not in its entirety, upon providing RSVC with six (6) months
written notice, provided however that BH shall not have such termination right
if RSVC's (or its Affiliate’s or Sublicensee’s) failure to commercialize is due
in whole or in part to any of the following: (i) a request from, or other action
of, a Regulatory Authority; (ii) the grant of a temporary or permanent
injunction; (iii) the inability of such party to manufacture sufficient
commercial quantities of the Licensed Product despite such party’s use of
Commercially Reasonable Efforts; (iv) a force majeure event; or (v) with respect
to any Major Market in the European Union if RSVC determines not to
commercialize (or to delay commercialization) in such Major Market due to a
Pricing Approval in such Major Market that RSVC determines is not commercially
satisfactory and RSVC continues to exercise Commercially Reasonable Efforts to
pursue Regulatory Approval and or commercialization in at least one other Major
Market in the European Union.
28***Confidential Treatment Requested

--------------------------------------------------------------------------------

(f)             Termination for Safety Issues.  RSVC may, upon written notice to
BH, terminate this Agreement in its entirety at any time (i) if the withdrawal
of the Licensed Product in the Field from the market in one (1) or more
countries in the Territory for health or safety reasons is commenced by RSVC, or
its Affiliate or Sublicensee, or ordered or required by the FDA or other
Regulatory Authority, (ii) if substantially all ongoing clinical development of
the Licensed Product is discontinued in the Territory, or ordered or required to
be terminated in or for any Major Market by the FDA or other Regulatory
Authority, for health or safety reasons, or (iii) in the event that RSVC and its
Affiliate and Sublicensee elect to discontinue development and commercialization
of the Licensed Product due to concerns regarding safety.
 
(g)            Bankruptcy.  Either Party may terminate this Agreement in its
entirety at any time during the Term by giving written notice to the other Party
if the other Party files in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition will not be dismissed with sixty (60) calendar days after the filing
thereof, or if the other Party makes a general assignment for the benefit of
creditors.

 
11.3              Effects of Termination.
 
(a)            Termination by BH pursuant to Section 11.2(b), 11.2(c), 11.2(e)
or 11.2(g), or by RSVC pursuant to Section 11.2(a), 11.2(c) or 11.2(f).
 

                                             
(i)
If BH terminates this Agreement with respect to a particular country or in its
entirety pursuant to either Section 11.2(b), (c), (e) or (g); or RSVC terminates
this Agreement pursuant to Section 11.2(a), 11.2(c) or 11.2(f), then all
licenses granted by BH to RSVC hereunder shall terminate with respect to the
terminated countries or the entire Territory, as applicable (the “Terminated
Territory”) and all rights in BH IP in the Terminated Territory shall revert to
BH; provided, however, that RSVC (and its Affiliates and Sublicensees) will have
the right to sell-through their existing inventory of the Licensed Product for a
period not to exceed six (6) months from the effective date of termination, and
such sales will be subject to the royalty provisions contained herein.

29***Confidential Treatment Requested

--------------------------------------------------------------------------------

                                             
(ii)
If, prior to the Regulatory Approval for a Licensed Product with the applicable
Regulatory Authority for a Major Market, BH terminates this Agreement in its
entirety pursuant to either Section 11.2(b), (c) or (g); or RSVC terminates this
Agreement in its entirety pursuant to Section 11.2(a), 11.2(c) or 11.2(f), then,
promptly upon BH’s request, all information, data and documents regarding the
composition, formulation, manufacture or use, pre-clinical or clinical research
or development of, Clinical Trials and Regulatory Documentation with respect to
Licensed Products shall be returned by RSVC to BH at no cost for BH and BH, its
Affiliates and their employees, consultants and advisors, its Sublicensees and
potential Sublicensees will be free to use such Confidential Information in
accordance with the license grant set forth in this Section 11.3(a)(ii).  RSVC
shall grant to BH an exclusive license under RSVC IP and Joint IP, with the
right to sublicense, to make, have made, use, sell, offer to sell, import and
otherwise research and Exploit Licensed Product in the Field in the Territory,
and thereafter BH shall pay to RSVC, subject to Section 11.3(a)(iv) below, the
Applicable Percentage of all revenues, including without limitation
commercialization revenues and revenues received by BH and its Affiliates from
any Third Party(ies) in connection with any transactions in which rights to
develop or commercialize the Licensed Product are granted by BH or its
Affiliates to Third Party(ies), realized by BH and its Affiliates in relation to
the Exploitation of Licensed Products.  Such amounts would be paid to RSVC on a
quarterly basis on revenues received in the prior calendar quarter.  The
Applicable Percentage shall equal the product A x B, where A = […***…]% and B =
[…***…], if a Successful Phase 2b POC Clinical Study has not been achieved prior
to termination; or […***…], if a Successful Phase 2b POC Clinical Study has been
achieved but the primary endpoints of a phase 3 clinical study of a Licensed
Product have not been achieved prior to termination; or […***…], if the primary
endpoints of a phase 3 clinical study of a Licensed Product have been achieved
but the Licensed Product has not received any Regulatory Approval prior to
termination; or […***…], if the Licensed Product has received a Regulatory
Approval prior to termination.

 

                                             
(iii)
If, after Regulatory Approval for a Licensed Product with the applicable
Regulatory Authority for a Major Market, RSVC terminates this Agreement in its
entirety pursuant to Section 11.2(a) or 11.2(f), then, promptly upon BH’s
request, all information, data and documents regarding the composition,
formulation, manufacture or use, pre-clinical or clinical research or
development of, Clinical Trials and Regulatory Documentation with respect to
Licensed Products shall be returned by RSVC to BH at no cost for BH and BH, its
Affiliates and their employees, consultants and advisors, its Sublicensees and
potential Sublicensees will be free to use such Confidential Information in
accordance with the license grant set forth in this Section 11.3(a)(iii).  RSVC
shall grant to BH an exclusive license under RSVC IP and Joint IP, with the
right to sublicense, to make, have made, use, sell, offer to sell, import and
otherwise research and Exploit Licensed Product in the Field in the Territory,
and thereafter BH shall pay to RSVC, subject to Section 11.3(a)(iv) below, the
Applicable Percentage of all revenues, including without limitation
commercialization revenues and revenues received by BH and its Affiliates from
any Third Party(ies) in connection with any transactions in which rights to
develop or commercialize the Licensed Product are granted by BH or its
Affiliates to Third Party(ies), realized by BH and its Affiliates in relation to
the Exploitation of Licensed Products.  Such amounts would be paid to RSVC on a
quarterly basis on revenues received in the prior calendar quarter.

30***Confidential Treatment Requested

--------------------------------------------------------------------------------

                                             
(iv)
If BH terminated this Agreement in its entirety pursuant to either Section
11.2(b) or Section 11.2(g) and BH becomes obligated to pay RSVC the amounts set
forth in Section 11.3(a)(ii) or 11.3(a)(iii), BH shall be entitled to off-set
against such payment amounts to RSVC all internal and external costs incurred by
BH and its Affiliates and Sublicensees as a result of the assumption and
financing of any activities under the R&D Program that in the absence of such
termination would have been BH's responsibility and would have been financed by
RSVC under this Agreement and the R&D Plan and any losses, costs and damages
incurred by BH arising out of any breach or nonperformance by RSVC of its
obligations under this Agreement, provided that such offset amounts shall not in
aggregate exceed US$[…***…]and, on a payment-by-payment basis, such offset
amounts shall not be permitted to reduce any payment to RSVC to less than
[…***…] percent ([…***…]%) of the amount otherwise due under Section 11.3(a)(ii)
or 11.3(a)(iii) (i.e., if there is an aggregate of US$[…***…]in cost amounts to
offset, BH would offset that amount against […***…] percent ([…***…]%) of the
first US$[…***…] payable to RSVC under Section 11.3(a)(ii) or 11.3(a)(iii)).

 
(b)            Termination by RSVC pursuant to Section 11.2(b) or 11.2(g).
 

(i) In the event that RSVC terminates this Agreement in its entirety pursuant to
Section 11.2(b) or 11.2(g), then all licenses granted by BH to RSVC hereunder
shall terminate and all rights in BH IP shall revert to BH; provided, however,
that RSVC (and its Affiliates and Sublicensees) will have the right to
sell-through their existing inventory of the Licensed Product for a period not
to exceed six (6) months from the effective date of termination, and such sales
will be subject to the royalty provisions contained herein.

31***Confidential Treatment Requested

--------------------------------------------------------------------------------

(ii) If RSVC is entitled to terminate this Agreement pursuant to Section 11.2(b)
for a material breach by BH that has not been cured during the applicable cure
period set forth in Section 11.2(b), RSVC may, in its sole discretion and upon
written notice to BH, elect to terminate BH’s participation in the R&D Program
without terminating this Agreement, in which event:

 

(A) All rights and licenses granted to RSVC pursuant to this Agreement with
respect to Licensed Products, including pursuant to Section 2.1, shall remain in
effect;

 

(B) All payment obligations under Section 5 with respect to Licensed Products
shall remain in effect; provided that RSVC’s payment obligations under Sections
5.3 and 5.5 shall be reduced by […***…] percent ([…***…]%);

 

(C) To the extent applicable, RSVC may elect to assume all or any part of the
obligations of BH to perform activities under the R&D Program, and shall have
the right to perform any or all such activities itself, or through its
Affiliates or Third Parties, in each case in RSVC’s discretion;

 

(D) To the extent applicable, RSVC shall be entitled to off-set all internal and
external costs incurred by RSVC and its Affiliates and Sublicensees as a result
of the assumption and completion of any activities under the R&D Program that
would otherwise have been BH's responsibility under this Agreement and the R&D
Plan and any losses, costs and damages incurred by RSVC arising out of any
breach or nonperformance by BH of its obligations under this Agreement, provided
that such set-off amounts shall be reduced by R&D Program budget costs that RSVC
is not required to pay to BH due to such termination, provided that such offset
amounts shall not in aggregate exceed US$[…***…]and, on a payment-by-payment
basis, such offset amounts shall not be permitted to reduce any payment to BH to
less than […***…] percent ([…***…]%) of the otherwise applicable payment amount;
and

 

(E) To the extent not previously provided to RSVC in accordance with Section
3.3, BH shall promptly provide, and cause its Affiliates and Third Party
contractors to provide, to RSVC (or RSVC’s Affiliate or Sublicensee, as directed
by RSVC) without additional charge, any BH Know-How and Joint Know-How
comprising tangible materials or information and Third Party agreements (in each
case, including cell banks, virus banks, other biological materials, laboratory
notebooks and records relating to activities pursuant to this Agreement,
including those that may be reasonably needed by RSVC for regulatory purposes,
and GMP material manufacturing agreements) that (i) were generated pursuant to
BH's activities under the R&D Program, and (ii) are reasonably necessary to
enable RSVC, its Affiliates and Sublicensees to conduct (directly, or through
Third Party contractors) any activities under the R&D Program that would
otherwise have been BH's responsibility under the R&D Plan.

32***Confidential Treatment Requested

--------------------------------------------------------------------------------

(c)            Termination by Mutual Agreement.  If the Parties terminate this
Agreement by mutual written agreement as described in Section 11.2(d), the
effects and consequences of such termination shall be as mutually agreed by the
Parties and set forth in such mutual written agreement.
 
(d)            The following provisions shall survive the expiration or
termination of this Agreement:  Sections 2.4, 2.6, 5.7, 5.8, 5.9, 6.1, 7, 8,
9.3, 10, 11.3 and 12.  Any licenses granted under Sections 2.5, 5.5(d) and 11.1
prior to the effective date of termination of this Agreement shall survive the
expiration or termination of this Agreement.
 
(e)            Termination of this Agreement shall be in addition to, and shall
not prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.
 

12. MISCELLANEOUS

 
12.1            Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Party, except (a) each Party may assign this Agreement, in
whole or in part, to an Affiliate of the assigning Party; provided, that the
assigning Party guarantees the performance of such Affiliate of its obligations
hereunder; (b) each Party may assign this Agreement, in whole, to a Person that
acquires, by merger, sale of assets or otherwise, all or substantially all of
the business or assets of the assigning Party to which the subject matter of
this Agreement relates; and (c) RSVC may assign this Agreement to Astellas
pursuant to the Astellas Warrant Agreement or the Other Vaccine Company pursuant
to the Other Vaccine Company Transaction Agreement.  Any assignment not in
accordance with the foregoing shall be void.  This Agreement shall be binding
upon, and shall inure to the benefit of, all permitted successors and assigns.
 
12.2             Force Majeure.  Neither Party will be held liable or
responsible to the other Party nor be deemed to have breached this Agreement for
failure or delay in fulfilling or performing any provision of this Agreement
when such failure or delay results from causes beyond the reasonable control of
the affected Party, which may include embargoes, acts of war (whether declared
or not), insurrections, riots, civil commotions, acts of terrorism, strikes,
lockouts or other labor disturbances, or acts of God.  The affected Party will
notify the other Party of such force majeure circumstances as soon as reasonably
practical and will make every reasonable effort to mitigate the effects of such
force majeure circumstances.  If a Party is so delayed and such failure or
omission is not cured within ninety (90) days, the other Party may terminate
this Agreement.
33***Confidential Treatment Requested

--------------------------------------------------------------------------------

12.3             Notices.
 
Notices to RSVC shall be addressed to:


RSV Corporation
7361 Calhoun Place, Suite 510
Rockville, MD  20855
USA
Attention:  Chief Executive Officer
Fax:  […***…]
With copies to:


ClearPath Vaccines Company, LLC
7361 Calhoun Place, Suite 510
Rockville, MD  20855
USA
Attention:  Chief Executive Officer
Fax:  […***…]
and


WilmerHale
60 State Street
Boston, MA  02109
USA
Attention:  […***…].
Fax:  […***…]
Notices to BH shall be addressed to:


Bestewil Holding B.V.
J.H. Oortweg 21
2333 CH Leiden
The Netherlands
Attention: Chief Executive Officer
Fax:  […***…]


and


Mymetics Corporation
Route de la Corniche 4
1066 Epalinges
Switzerland
Attention: Chief Executive Officer
Fax:  […***…]
With copies to:


34***Confidential Treatment Requested

--------------------------------------------------------------------------------

Id-est avocats
Rue Centrale 6
1003 Lausanne
Switzerland
Attention : […***…]
Fax:  […***…]


and


Akerman LLP
The Victor Building
750 9th Street, N.W., Suite 750
Washington, DC 20001
USA
Attention: […***…].
Fax:  […***…]


Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 12.3.  Any notice required or provided for by
the terms of this Agreement shall be in writing, in the English language, and
shall be (a) sent by certified or registered mail, return receipt requested,
postage prepaid, (b) sent via a reputable overnight international courier
service, (c) sent by facsimile transmission, or (d) delivered by hand.  The
effective date of the notice shall be the actual date of receipt by the
receiving Party.


12.4             Relationship of the Parties.  The Parties shall be deemed
independent contractors for all purposes hereunder.  This Agreement does not
constitute a partnership, joint venture or agency between the Parties.  Neither
Party is an agent of the other Party and has no authority to represent the other
Party as to any matters.
 
12.5             Governing Law.  This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, other than any
principle of conflict or choice of laws that would cause the application of the
Laws of any other jurisdiction; provided, that matters of intellectual property
law concerning inventorship or the existence, validity, ownership, infringement
or enforcement of intellectual property shall be determined in accordance with
the national intellectual property Laws relevant to the intellectual property in
question.
 
12.6            Dispute Resolution.  Any dispute, controversy or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
thereof, shall be resolved as follows:
 
(a)            the Executive Officers of both Parties shall meet to attempt to
resolve such disputes.
35***Confidential Treatment Requested

--------------------------------------------------------------------------------

(b)            If the Executive Officers cannot resolve such disputes within
thirty (30) days after either Party requests such a meeting in writing, then
upon written notice by either Party to the other Party, such dispute,
controversy or claim shall be finally resolved by binding arbitration conducted
in the English language in New York, New York under the Commercial Arbitration
Rules of the American Arbitration Association by three (3) arbitrators appointed
in accordance with such rules having experience in the biotechnology and/or
pharmaceutical industries.  At any time, a Party may seek or obtain relief or
interim or provisional relief from a court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration in if
necessary to protect the interest of such Party or to preserve the status quo
pending the arbitration proceeding.  The arbitration shall be conducted in
English.  Each party shall bear its own attorneys' fees, costs and disbursements
arising out of the arbitration and shall pay an equal share of the fees and
costs of the arbitration.  The arbitrators shall award attorneys' fees to the
prevailing party.  Judgment on the award rendered by the arbitrators may be
enforced in any court having competent jurisdiction thereof, or application may
be made to the court for a judicial recognition of the award or an order of
enforcement as the case may be. 
 
12.7             Severability.  If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement
(“Severed Clause”), the Parties mutually agree that this Agreement shall endure
except for the Severed Clause.  The Parties shall consult and use their best
efforts to agree upon a valid and enforceable. provision which shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.
 
12.8             Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter herein and
supersedes all previous agreements, whether written or oral, with respect to
such subject matter.
 
12.9             Amendment and Waiver.  This Agreement may not be amended, nor
any rights hereunder waived, except in a writing signed by the properly
authorized representatives of each Party.
 
12.10          No Implied Waivers.  The waiver by a Party of a breach of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right that it has or may have hereunder operate as a waiver of any right by such
Party.
 
12.11          Export Compliance.  The Parties acknowledge that the exportation
from the United States of materials, products and related technical data (and
the re-export from elsewhere of United States origin items) may be subject to
compliance with United States export Laws, including Laws which restrict export,
re-export and release of materials, products and their related technical data,
and the direct products of such technical data.  The Parties agree to comply
with all exports Laws and to commit no act that, directly or indirectly, would
violate any United States Law, or any other international treaty or agreement,
relating to the export, re-export, or release of any materials, products or
their related technical data to which the United States adheres or with which
the United States complies.
36***Confidential Treatment Requested

--------------------------------------------------------------------------------

12.12          Counterparts and Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  This Agreement may be executed by facsimile signature.
 
[Remainder of Page Intentionally Left Blank]
37***Confidential Treatment Requested

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have set their hand as of the Effective
Date.


 
BESTEWIL HOLDING B.V.
 
 
 
 
By:
/s/ Ronald Kempers
 
Name:Ronald Kempers
 
Title:Chief Executive Officer



 
RSV CORPORATION
 
 
 
 
By:
 
 
 
Name:
 
 
Title: CEO

38***Confidential Treatment Requested

--------------------------------------------------------------------------------

GUARANTEE


In consideration of RSVC entering into the foregoing Agreement (the
“Agreement”), Mymetics Corporation, a Delaware corporation (“Mymetics”) hereby
irrevocably and unconditionally guarantees to RSVC the performance of Bestewil
Holding B.V., a company organized and existing under the laws of the Netherlands
(“BH”) and of any Affiliate of Mymetics or BH of all of BH’s obligations under
the Agreement, as principal with the defenses of BH and such Affiliates.
 
RSVC may enforce its rights under this Guarantee without first seeking to obtain
performance from BH or exercising any other remedy or right that RSVC may have. 
If RSVC decides to proceed first to exercise any other remedy or right, or to
proceed against another person or entity, RSVC retains all of its rights under
this Guarantee.
 
This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, USA.  Mymetics hereby agrees to be bound to the dispute
resolution provisions of the Agreement with respect to any and all disputes,
claims or actions arising out of the execution, delivery or performance of this
Guarantee and waives all rights it might otherwise have to object to such
dispute resolution provisions.
 
This Guarantee shall survive the expiration or other termination of the
Agreement and shall survive and apply regardless of any amendments, waivers,
extensions, modifications or other changes in the obligations of BH under the
Agreement.
 
 
MYMETICS CORPORATION
 
 
 
 
By:
/s/ Ronald Kempers
 
Its:President and CEO
 
Date:
December 27, 2013

 
***Confidential Treatment Requested
 

--------------------------------------------------------------------------------

EXHIBIT A
BH PATENT RIGHTS


List of Patent Rights
 
[…***…]
 
[…***…]
40***Confidential Treatment Requested

--------------------------------------------------------------------------------

EXHIBIT B
R&D PLAN
 
***Confidential Treatment Requested
 

--------------------------------------------------------------------------------

EXHIBIT C
PRESS RELEASE


[to be attached]
 
***Confidential Treatment Requested
 

--------------------------------------------------------------------------------

EXHIBIT D
FTE RATE CARD
 
BH FTE category*
Rate per day**
[…***…]
USD   […***…]
[…***…]
USD   […***…]
[…***…]
UDS […***…]
[…***…]
USD […***…]
[…***…]
USD […***…]
[…***…]
USD […***…]



* […***…]** […***…]
 



--------------------------------------------------------------------------------